Per Curiam.

We have reviewed the record and adopt the findings and conclusions of the board. However, we disagree with the board’s recommenda*177tions. We suspend King for one-year and stay the suspension on condition that, during the probation period, he work with a mentor appointed by relator. We suspend Pope for six months and stay the suspension. Costs taxed to respondents.

Judgment accordingly.

Douglas, Resnick, F.E. Sweeney and Pfeifer, JJ., concur.
Lundberg Stratton, J., concurs as to Pope but dissents as to King and joins the Chief Justice’s dissent only as to King.
Moyer, C.J., and Cook, J., dissent.